MEMORANDUM**
Carl Lee fails to cite a single case that shows the admission of expert testimony on battered women’s syndrome, combined with a proper limiting instruction, “was contrary to, or involved an unreasonable *280application of, clearly established Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1) (emphasis added); cf. Garceau v. Woodford, 275 F.3d 769, 774 (9th Cir.2001), cert. granted in part by, — U.S. -, 123 S.Ct. 32, 153 L.Ed.2d 893 (2002). The expert testimony here was highly relevant for the purpose of contextualizing the victim’s testimony. Cf. Estelle v. McGuire, 502 U.S. 62, 68-69, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (allowing probative expert testimony on battered child syndrome). It explained the emergence of certain traits in battered women and dispelled common misconceptions about how battered women behave; it did not describe Lee or portray any actual events.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *280courts of this circuit except as provided by Ninth Circuit Rule 36-3.